DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery et al. (US 2006/0032222 A1), hereinafter Slattery, in view of Yamashita et al. (US 2014/0007565 A1), hereinafter Yamashita.
Regarding claim 1, Slattery teaches an attachment for a tractor (Mulching apparatus 14 on forestry vehicle 12, Fig. 1), the attachment comprising:
a rotary reducing component including a plurality of cutters (Attachment 14 includes a rotatable support rod and a plurality of cutting elements, [0025] lines 3-5);
a hydraulic system having an activated state and a deactivated state, the hydraulic system being connected to a tractor hydraulic system of the tractor with a pump and a tank, the hydraulic system having an inlet for receiving hydraulic fluid and an outlet for discharging 
	a hydraulic motor positioned between the inlet and the outlet, the hydraulic motor being mechanically coupled to the rotary reducing component (Hydraulic motor 70 coupled to rotor 72, Fig. 4);
	a selectively operable hydraulic brake positioned at the outlet of the hydraulic system, the hydraulic brake being configured to control the rotation of the rotary reducing component when triggered (Hydraulic brake 16 slows rotation of the motor and rotor when the supply of fluid is discontinued, [0032] lines 3-5); and
wherein, when the hydraulic system is in the activated state, the inlet of the hydraulic system is connected to the pump of the tractor hydraulic system, and wherein when the hydraulic system is in the deactivated state, the hydraulic system is disconnected from the pump of the tractor hydraulic system (Control valve 64 can allow or prevent fluid to flow from the pump 60 along supply line 61, [0038]-[0039]).
While Slattery teaches an attachment for a tractor including a rotary reducing component and a hydraulic system, Slattery does not teach the attachment having a sensor or a controller for the hydraulic system. Yamashita teaches a working machine with a hydraulic system comprising:
a first sensor positioned at the inlet of the hydraulic system for sensing parameters representative of the activated or deactivated states of the hydraulic system (Pressure sensor 37, Fig. 2 of Yamashita); and 
a controller in communication with the first sensor and the hydraulic brake, wherein the controller triggers the hydraulic brake when the controller determines the first sensor senses a parameter representative of the hydraulic system being in the deactivated state, and wherein the controller disables the hydraulic brake when the controller determines the first sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of the attachment for a tractor of Slattery with the sensor and controller as taught by Yamashita in order to allow detection of accurate system parameters and adjustment of the system based on the parameters.
Regarding claim 2, the combination of Slattery in view of Yamashita as set forth above does not teach a diverter valve to transfer fluid from the outlet to the inlet of the system. Yamashita further teaches wherein the hydraulic system further comprises a diverter valve positioned between the inlet and the outlet of the hydraulic system, wherein the diverter valve is configured to transfer hydraulic fluid from the outlet of the hydraulic system to the inlet of the hydraulic system to control the rotation of the rotary reducing component (Relief valves 16 and 17 transfer fluid from outlet to inlet, Fig. 2 of Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of the attachment for a tractor of Slattery in view of Yamashita with the diverter valve to transfer fluid as taught by Yamashita in order to control the pressurized fluid during braking.
Regarding claim 3, the combination of Slattery in view of Yamashita as set forth above further teaches wherein the diverter valve is also configured to selectively transfer fluid from the inlet to the outlet of the hydraulic system (Relief valves 16 and 17 transfer fluid from inlet to outlet, Fig. 2 of Yamashita).
Regarding claim 5, the combination of Slattery in view of Yamashita as set forth above further teaches wherein, when the hydraulic brake is triggered, the hydraulic brake creates an increase in pressure between the hydraulic brake and the motor (During braking, 
Regarding claim 6, the combination of Slattery in view of Yamashita as set forth above does not teach a valve connected to the controller to control the brake. Yamashita further teaches wherein the hydraulic brake includes a valve connected to the controller, wherein, when in a first position, the valve triggers the brake, wherein, when in the second position, the valve disables the brake, and wherein the valve is biased in the first position (Brake control valve 44 has positions “a” and “b” which disable and trigger the brake, respectively, and excitations make solenoid biased toward position “b”, [0049] of Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of the attachment for a tractor of Slattery with the brake control valve as taught by Yamashita in order to better control the functions of the brake.
Regarding claim 7, the combination of Slattery in view of Yamashita as set forth above further teaches wherein the first sensor is a pressure transducer (Pressure sensor 37, Fig. 1 of Yamashita).
Regarding claim 8, the combination of Slattery in view of Yamashita as set forth above further teaches wherein the hydraulic system further comprises a check valve positioned at the inlet of the hydraulic system, and wherein the check valve is positioned downstream from the first sensor (Check valve positioned between the valve port and the fluid supply line, [0010] of Slattery).
Regarding claim 9, the combination of Slattery in view of Yamashita as set forth above further teaches wherein the hydraulic system further comprises a second sensor positioned at the inlet of the hydraulic system for sensing parameters representative of the activated or deactivated states of the hydraulic system, wherein the control system is in communication with the second sensor, and wherein the control system uses the parameters sensed at the first and second sensors to determine if the hydraulic system is in an activated or deactivated state 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of the attachment for a tractor of Slattery with the second sensor in order to have a better understanding of the system parameters.

Regarding claim 10, Slattery teaches an attachment for a tractor (Mulching apparatus 14 on forestry vehicle 12, Fig. 1), the attachment comprising:
a rotary reducing component including a plurality of cutters (Attachment 14 includes a rotatable support rod and a plurality of cutting elements, [0025] lines 3-5);
a hydraulic system having an activated state and a deactivated state, the hydraulic system being connected to a tractor hydraulic system of the tractor with a pump and a tank, the hydraulic system having an inlet for receiving hydraulic fluid and an outlet for discharging hydraulic fluid (Hydraulic rotor control system with hydraulic pump 60 and hydraulic tank 62, hydraulic supply line 61 and hydraulic return line 63, Fig. 4), the hydraulic system further including:
	a hydraulic motor positioned between the inlet and the outlet, the hydraulic motor being mechanically coupled to the rotary reducing component (Hydraulic motor 70 coupled to rotor 72, Fig. 4);
	a restriction element positioned at the inlet, the restriction element being configured to restrict the flow of hydraulic fluid therethrough (restrictor orifice located in manifold block connected to the motor, [0008] of Slattery);
	a selectively operable hydraulic brake positioned at the outlet of the hydraulic system, the hydraulic brake being configured to control the rotation of the rotary reducing component when triggered (Hydraulic brake 16 slows rotation of the motor and rotor when the supply of fluid is discontinued, [0032] lines 3-5); and

While Slattery teaches an attachment for a tractor including a rotary reducing component and a hydraulic system, Slattery does not teach the attachment having a sensor or a controller for the hydraulic system. Yamashita teaches a working machine with a hydraulic system comprising:
a first sensor positioned at the inlet of the hydraulic system upstream of the restriction element, the first sensor being configured to sense a first parameter of the hydraulic system (Pressure sensor 37, Fig. 2 of Yamashita);
a second sensor positioned at the inlet of the hydraulic system downstream of the restriction element, the second sensor being configured to sense a second parameter of the hydraulic system (Pressure sensor 38, Fig. 2 of Yamashita);
a controller in communication with the first sensor, the second sensor, and the hydraulic brake, wherein the control system controller considers the parameters sensed at the first and second sensors to determine if the hydraulic system is in an activated or deactivated state, wherein the controller triggers the hydraulic brake when the hydraulic system is in the deactivated state, and wherein the controller disables the hydraulic brake when the hydraulic system is in the activated state (Controller 42 issues a command for the brake pressure supply based on a signal from pressure sensors 37 and 38, [0049]-[0050] of Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of the attachment for a tractor of Slattery with the two sensors and a controller as taught by Yamashita in order to allow detection of accurate system parameters and adjustment of the system based on the parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the first sensor upstream of the restriction element and the second sensor downstream of the restriction element since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 11, the combination of Slattery in view of Yamashita as set forth above does not teach a diverter valve to transfer fluid from the outlet to the inlet of the system. Yamashita further teaches wherein the hydraulic system further comprises a diverter valve positioned between the inlet and the outlet of the hydraulic system, wherein, when in a first position, the diverter valve is configured to selectively transfer hydraulic fluid from the outlet of the hydraulic system to the inlet of the hydraulic system to control the rotation of the rotary reducing component (Relief valves 16 and 17 transfer fluid from outlet to inlet in a configuration, Fig. 2 of Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of the attachment for a tractor of Slattery in view of Yamashita with the diverter valve to transfer fluid as taught by Yamashita in order to control the pressurized fluid during braking.
Regarding claim 12, the combination of Slattery in view of Yamashita as set forth above further teaches wherein, when in a second position, the diverter valve is also configured to selectively transfer fluid from the inlet to the outlet of the hydraulic system (Relief valves 16 and 17 transfer fluid from inlet to outlet in a configuration, Fig. 2 of Yamashita).
Regarding claim 14, the combination of Slattery in view of Yamashita as set forth above further teaches wherein, when the hydraulic brake is triggered, the hydraulic brake creates an increase in pressure between the hydraulic brake and the motor (During braking, counterbalance valve 74 provides pressure to brake the motor and rotor, [0033] lines 1-5 of Slattery).
Regarding claim 15, the combination of Slattery in view of Yamashita as set forth above does not teach a valve connected to the controller to control the brake. Yamashita further teaches wherein the hydraulic brake includes a valve connected to the controller, wherein, when in a first position, the valve triggers the brake, wherein, when in the second position, the valve disables the brake, and wherein the valve is biased in the first position (Brake control valve 44 has positions “a” and “b” which disable and trigger the brake, respectively, and excitations make solenoid biased toward position “b”, [0049] of Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of the attachment for a tractor of Slattery in view of Yamashita with the brake control valve as taught by Yamashita in order to better control the functions of the brake.
Regarding claim 16, the combination of Slattery in view of Yamashita as set forth above further teaches wherein the first and second sensors are pressure transducers (Pressure sensors 37 and 38, Fig. 1 of Yamashita).

Regarding claim 17, Slattery teaches an attachment for a tractor (Mulching apparatus 14 on forestry vehicle 12, Fig. 1), the attachment comprising:
a rotary reducing component including a plurality of cutters (Attachment 14 includes a rotatable support rod and a plurality of cutting elements, [0025] lines 3-5);
a hydraulic system having an activated state and a deactivated state, the hydraulic system being connected to a tractor hydraulic system of the tractor with a pump and a tank, the hydraulic system having an inlet for receiving hydraulic fluid and an outlet for discharging hydraulic fluid (Hydraulic rotor control system with hydraulic pump 60 and hydraulic tank 62, hydraulic supply line 61 and hydraulic return line 63, Fig. 4), the hydraulic system further including:
	a hydraulic motor positioned between the inlet and the outlet, the hydraulic motor being mechanically coupled to the rotary reducing component (Hydraulic motor 70 coupled to rotor 72, Fig. 4);
	a check valve positioned at the inlet of the hydraulic system, wherein the check valve is positioned downstream from the pressure transducer (Check valve positioned between the valve port and the fluid supply line, [0010]);
wherein, when the hydraulic system is in the activated state, the inlet of the hydraulic system is connected to the pump of the tractor hydraulic system, and wherein when the hydraulic system is in the deactivated state, the hydraulic system is disconnected from the pump of the tractor hydraulic system (Control valve 64 can allow or prevent fluid to flow from the pump 60 along supply line 61, [0038]-[0039]).
While Slattery teaches an attachment for a tractor including a rotary reducing component and a hydraulic system, Slattery does not teach the attachment having a pressure sensor, a hydraulic brake with a remote valve, or a controller for the hydraulic system. Yamashita teaches a working machine with a hydraulic system comprising:
a pressure transducer positioned at the inlet of the hydraulic system for sensing a pressure representative of the activated or deactivated states of the hydraulic system (Pressure sensor 37, Fig. 1 of Yamashita);
a hydraulic brake positioned at the outlet of the hydraulic system, the hydraulic brake being configured to control the rotation of the rotary reducing component when triggered, the hydraulic brake further including a remote valve having first and second positions, wherein, when in a first position, the remote valve triggers the hydraulic brake, wherein, when in the second position, the remote valve disables the hydraulic brake, and wherein the remote valve is biased in the first position (Brake 43 is controlled by brake control valve 44 which has positions “a” and “b” to disable and trigger the brake, respectively, excitations make solenoid biased toward position “b”, [0049] – [0050] of Yamashita); and
a controller in communication with the first sensor and the hydraulic brake, wherein the controller moves the remote valve to the first position when the controller determines the pressure transducer senses a pressure representative of the hydraulic system being in the deactivated state, and wherein the controller moves the remote valve to the second position when controller determines the pressure transducer senses a pressure representative of the hydraulic system being in the activated state (Controller 42 issues a switching command for the brake control valve 44 based on an operation detection signal from pressure sensors 37 and 38, [0049] of Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of the attachment for a tractor of Slattery with the pressure sensor, hydraulic brake with remote valve, and controller as taught by Yamashita in order to accurately detect parameters and control the braking function of the hydraulic system.
Regarding claim 18, the combination of Slattery in view of Yamashita as set forth above further teaches wherein the hydraulic system further comprises a diverter valve positioned between the inlet and the outlet of the hydraulic system, wherein the diverter valve is configured to transfer hydraulic fluid from the outlet of the hydraulic system to the inlet of the hydraulic system to control the rotation of the rotary reducing component (Orifice member 54 allows fluid to flow from the motor outlet to motor inlet, [0029] lines 22-26 of Slattery).





Claims 4, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery et al. (US 2006/0032222 A1), hereinafter Slattery, in view of Yamashita et al. (US 2014/0007565 A1), hereinafter Yamashita, further in view of Reiners et al. (US 2005/0166587 A1), hereinafter Reiners.
Regarding claim 4, the combination of Slattery in view of Yamashita as set forth above teaches a hydraulic system of an attachment for a tractor but does not teach the hydraulic system comprising an accumulator. Reiners teaches wherein the hydraulic system further comprises an accumulator configured to provide fluid flow through the diverter valve to the inlet (Accumulator 56, Fig. 1 of Reiners).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of an attachment for a tractor of Slattery in view of Yamashita with the accumulator as taught by Reiners in order to store hydraulic energy.
Regarding claim 13, the combination of Slattery in view of Yamashita as set forth above teaches a hydraulic system of an attachment for a tractor but does not teach the hydraulic system comprising an accumulator. Reiners teaches wherein the hydraulic system further comprises an accumulator configured to provide fluid flow through the diverter valve to the inlet (Accumulator 56, Fig. 1 of Reiners).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of an attachment for a tractor of Slattery in view of Yamashita with the accumulator as taught by Reiners in order to store hydraulic energy.
Regarding claim 19, the combination of Slattery in view of Yamashita as set forth above teaches a hydraulic system of an attachment for a tractor but does not teach the hydraulic system comprising an accumulator. Reiners teaches wherein the hydraulic system further comprises an accumulator configured to provide fluid flow through the diverter valve to the inlet (Accumulator 56, Fig. 1 of Reiners).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hydraulic system of an attachment for a tractor of Slattery in view of Yamashita with the accumulator as taught by Reiners in order to store hydraulic energy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oka (US 2017/0058486 A1) teaches a hydraulic system for a construction machine with a hydraulic brake circuit to prevent cavitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671